      Case 1:19-cv-02698-PAE-HBP Document 13 Filed 07/11/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 YASEEN TRAYNOR, on behalf of himself and
 all others similarly situated,

              Plaintiffs,
                                                       Civil Action No. 1:19cv02698-PAE-
                                                       HBP

              v.                                        CONSENT MOTION FOR ENTRY
                                                         OF INJUNCTION AND FINAL
                                                                JUDGMENT

 THE GOULET PEN COMPANY, LLC,

              Defendant.



                             CONSENT MOTION FOR ENTRY OF
                            ORDER OF PRELIMINARY INJUNCTION

       Plaintiff Yaseen Traynor (“Plaintiff” or “Traynor”) and Defendant The Goulet Pen

Company, LLC (“Goulet Pen”), by and through their counsel, submit for consideration an Order

of Injunction and Final Judgment. Counsel for the parties have reviewed the language of the

proposed Order of Injunction and Final Judgment and have no objection to the Court’s entry of

the attached Order. The parties do not request a hearing on this Motion.

       WHEREFORE, Traynor and Goulet Pen request that the Court enter the Order of

Injunction and Final Judgment attached hereto.

Respectfully submitted,

 YASEEN TRAYNOR                                   THE GOULET PEN COMPANY, LLC

 By: /s/ Yaakov Saks                              By: /s/ Christina H. Bost Seaton
 Yaakov Saks                                      Christina H. Bost Seaton
 STEIN SAKS, PLLC                                 FISHERBROYLES
 285 Passaic Street                               445 Park Ave., Ninth Floor
 Hackensack, NJ 07601                             New York, NY 10022


                                              -10-
    Case 1:19-cv-02698-PAE-HBP Document 13 Filed 07/11/19 Page 2 of 4




Tel: (201) 282-6500                  Tel: (203) 887-4665
Fax: (201) 282-6501                  Fax: (347) 236-8654
ysaks@SteinSaksLegal.com             christina.bostseaton@fisherbroyles.com




                                  -11-
      Case 1:19-cv-02698-PAE-HBP Document 13 Filed 07/11/19 Page 3 of 4




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 YASEEN TRAYNOR, on behalf of himself and
 all others similarly situated,

              Plaintiffs,
                                                       Civil Action No. 1:19cv02698-PAE-
                                                       HBP

              v.                                           ORDER OF INJUNCTION AND
                                                               FINAL JUDGMENT

 THE GOULET PEN COMPANY, LLC,

              Defendant.




       THIS MATTER is before the Court on the parties’ joint motion for entry of an Injunction

and Final Judgment as contained herein. This action was commenced by the filing of Plaintiff

Yaseen Traynor’s Complaint on March 26, 2019 (the “Action”), arising out of Defendant’s

operation of its website gouletpens.com (the “Website”).

       It appears to the Court that the parties have resolved the matters that were the subject of

the Action and consent to the entry of this Consent Injunction and Final Judgment (the “Consent

Injunction”). Accordingly, the Court hereby ORDERS as follows:

       1.     This Consent Injunction and Final Judgment shall issue immediately.

       2.     The Defendant shall maintain the Website in compliance with Web Content

Accessibility Guidelines (WCAG) 2.0. Defendant may maintain its current procedure of scanning

the Website every two (2) weeks to ensure compliance with WCAG 2.0.

       3.     In the event Plaintiff contends the Website is not in compliance with WCAG 2.0,

then, provided the condition on which Plaintiff bases this contention is not cured within two (2)



                                              -12-
       Case 1:19-cv-02698-PAE-HBP Document 13 Filed 07/11/19 Page 4 of 4




weeks after Plaintiff’s discovery of the condition, then Plaintiff shall notify Defendant in writing

that it contends the Website to be out of compliance with WCAG 2.0, and the basis for such

contention. Defendant shall ensure the Website’s compliance with WCAG 2.0 within thirty (30)

days after receipt of any such notice.

        4.      The Court shall retain jurisdiction over both this matter and the parties for the

purposes of enforcing this Consent Injunction. Each party irrevocably waives any objection to

personal jurisdiction over it in this Court.

        5.      Each party irrevocably waives any appeal from entry of this Consent Injunction.

        6.      The parties intend this Consent Injunction to be the final order disposing of all

issues in this action, except as additional orders or rulings may be necessary to enforce this Consent

Injunction.

        7.      Accordingly, all claims raised in this Action, are hereby Dismissed with Prejudice,

with each party to bear its own attorney fees and costs, unless separately agreed in writing between

the parties.

        SO ORDERED, this the _______the day of _________, 2019.




                                                       The Honorable Paul A. Engelmayer




                                                -13-
